DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-46, 48-56, and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Bovenschulte et al. (US 2007/0136753 A1) (Of Record) in view of Weintraub et al. (US 2012/0063744 A1).
Regarding claims 40 and 50, Bovenschulte teaches: A method for providing trending media asset recommendations, the method comprising: 
identifying a plurality of trending categories [a plurality of trending categories such as Top 10 Upcoming Television Programs, the most searched television programs, the television programs with the most scheduled reminders, the television programs with the most scheduled recordings (par. 101-103)]
[identifying future programming scheduled to be broadcast to user equipment devices 110 (par. 37, 42-44, 49, 89, Fig. 1 and 4)]
assigning a future popularity score to each of the identified media assets for each of the trending categories [predicting popularity ratings for the programs that have not yet been broadcasted (par. 36-37).  Determining the most searched television programs, the television programs with the most scheduled reminders, the television programs with the most scheduled recordings (par. 42 and 103)]
generating, in response to a query from a client device in the group of client devices, a plurality of media asset recommendations comprising at least an identified media asset having a highest future popularity score for each of the plurality of trending categories [in response to a user request/query optionally including customization information, programming recommendations are generated based on predictive popularity ratings, such as Top 10 Upcoming Television Programs, the most searched television programs, the television programs with the most scheduled reminders, the television programs with the most scheduled recordings (par. 96 and 101-103)] and 
causing to be displayed at least one trending category of the plurality of trending categories and the respective media asset recommendations for the at least one trending category [programming recommendations based on predictive popularity ratings are provided within an interactive television application, such as "Top 10 Upcoming Television Programs" (par. 96 and 101-103)].
While Bovenschulte teaches television programs that have not yet been broadcast (par. 37) suggesting the television programs have not been provided to the client devices, 
Weintraub teaches: the identified respective media assets have not been provided to a group of client devices [STB facilitates the display of an electronic programs guide (EPG), which is an on-screen TV guide enabling the display of the schedules of future broadcast TV (par. 7).  Identifying future television programs yet to be broadcasted, such as episodes of series, news broadcasts, talks shows (par. 10 and 76, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bovenschulte and Weintraub before the effective filing date of the claimed invention to modify the method of Bovenschulte by incorporating the identified respective media assets have not been provided to a group of client devices as suggested by Bovenschulte and disclosed by Weintraub.  The motivation for doing so would have been to allow the user to select and record from programs to be transmitted in the future (Weintraub - par. 63).  Therefore, it would have been obvious to combine the teachings of Bovenschulte and Weintraub to obtain the invention as specified in the instant claim.
Regarding claims 41 and 51, Bovenschulte and Weintraub teach the method of claim 40; Bovenschulte further teaches: accessing program trending data over a network connection [Cross platform data, such as user interaction data, may be collected by the audience monitoring application in order to determine predictive ratings information. In some embodiments the data is periodically or continually transmitted to audience measurement server 150 (par. 45, Fig. 1)] and 
obtaining a past popularity score for each respective media asset associated with each trending category of the plurality of trending categories [receiving popularity ratings for scheduled television programs (par. 63-64).  Popularity ratings may include the audience size (par. 94)] 
wherein each respective future popularity score is equal to the past popularity score [determining popularity ratings based on historical popularity ratings (par. 55 and 120, Fig. 13)].
Regarding claims 42 and 52, Bovenschulte and Weintraub teach the method of claim 40; Bovenschulte further teaches: collecting program trending data from one or more user populations [collect and analyze the monitored user interaction data in order to determine predictive popularity ratings information (par. 11, 42, and 45)].
Regarding claims 43 and 53, Bovenschulte and Weintraub teach the method of claim 42; Bovenschulte further teaches: the program trending data comprises a plurality of individual program trending data portions, and wherein each portion is specific to a given user or plurality of users [In addition to monitoring user interactions with an interactive television application, user preferences, profiles, settings, and configuration information may also be monitored and collected.  For example, the number of users that have setup recordings and reminders for upcoming programs (par. 11 and 42)].
Regarding claims 44 and 54, Bovenschulte and Weintraub teach the method of claim 42; Bovenschulte further teaches: the program trending data is collected from a data source selected from the group consisting of multimedia devices, client devices, third party systems, and media subscriptions servers [monitor and collect user data from an interactive television application or an online interactive application platform on user equipment 110 (par. 42-45 and 70, Fig. 1)].
Regarding claims 45 and 55, Bovenschulte and Weintraub teach the method of claim 40; Bovenschulte further teaches: generating the plurality of media asset recommendations further comprises generating future trending predictions based on information about media assets that are of varying degrees of popularity in a past or present audience [predicting popularity of future television broadcasts based on historical popularity ratings of the programs (par. 15 and 55)].
Regarding claims 46 and 56, Bovenschulte and Weintraub teach the method of claim 45; Bovenschulte further teaches: the future trending predictions indicate the number of viewers attracted by each respective media asset [predictions or estimates of the audience size of a particular program (par. 9 and 94)].
Regarding claims 48 and 58, Bovenschulte and Weintraub teach the method of claim 45; Bovenschulte further teaches: the future trending predictions are derived from a source selected from the group consisting of the current viewing activities of a representative audience, the scheduled recordings of a representative audience, real-time activity of a search engine, and real-time messages on a social network [user recording settings, such as number of users that have setup recordings for upcoming programs may be used to determine predictive ratings (par. 42 and 103)].
Regarding claims 49 and 59, Bovenschulte and Weintraub teach the method of claim 40; Bovenschulte further teaches: receiving filter settings from a user, and wherein generating the plurality of media asset recommendations is further based on the received filter settings [the user may customize the displayed predictive popularity ratings information to display ratings information based on cross-platform data collected from a particular segment of users, such as a particular demographic, community group, geographic location, platform type (par. 102)].
Claims 47 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Bovenschulte et al. (US 2007/0136753 A1) (Of Record) in view of Weintraub et al. (US 2012/0063744 A1) and further in view of Agrawal et al. (US 2013/0298175 A1) (Of Record).
Regarding claims 47 and 57, Bovenschulte and Weintraub teach the method of claim 45; Bovenschulte and Weintraub do not explicitly disclose: the past or present audience comprises a representative audience in a second group of client devices on which the media asset has already been viewed or is being viewed.
Agrawal teaches: the past or present audience comprises a representative audience in a second group of client devices on which the media asset has already been viewed or is being viewed [the popularity of content in one geographical area, or among one demographic group, might be predicted based on the popularity of content in another geographical area or among a different demographic group (par. 41)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bovenschulte, Weintraub, and Agrawal before the effective filing date of the claimed invention to modify the method of Bovenschulte and Weintraub by incorporating the past or present audience comprises a representative audience in a second group of client devices on which the media asset has already been viewed or is being viewed as disclosed by Agrawal.  The motivation for doing so would have been to predict content, such as video, that might be popular in one group based on popularity of the content among a different group (Agrawal - par. 41).  Therefore, it would have been obvious to combine the teachings of Bovenschulte and Weintraub with Agrawal to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424